Curia, per Sutherland, J.
The only question is, whether the covenants .of pre-emption and of tenth sale, *are confined to the first .assignment .only. The validity *287of these covenants is fully established by the case of Jackson, ex dem. Stevens v. Silvernail (15 John. 278,) and Jackson, ex dem. Lewis and wife v. Schutz, (18 John. 174.)
The covenants extend to every alienation. The terms are too clear and explicit to admit of any question. They are, that if the party of the second part, his executors, administrators or assigns, shall be inclined to sell or dispose of their estate in the premises, it shall be lawful for them so to do, provided they first give the pre-emption to the lessor, his heirs or assigns; and on every such sale or assignment, pay one tenth of the purchase money to the lessor, &e. The term assigns, clearly embraces every purchaser by voluntary sale, as well as upon execution. It is much more appropriate to the former than the latter; and we have no right to say the parties did not mean to use the term in its ordinary legal sense.
Judgment for the plaintiff.